DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities. 

Lines 1-5 of claim 1 reads as follows: 
A single-terminal traveling wave based fault locating method comprising steps operated by a main site and a plurality of electrical substations connected to the main site via a communication network, each of the electrical substation equipped with a traveling wave recording system, the method comprising:

The singular word “substation” in line 4 should be “substations”. The examiner recommends for the application to amend lines 1-5 the claim as follows so the sentence would be grammatically correct as it is believed that the claim is attempting to indicated that each of the substations are equipped with a recording subsystem. 
A single-terminal traveling wave based fault locating method comprising steps operated by a main site and a plurality of electrical substations connected to the main site via a communication network, each of the electrical substations equipped with a traveling wave recording system, the method comprising:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-108020754-A) in view of Takaoka (US 6,597,180), Chen599 (CN-108365599-A), and Ren (US 2014/0229127).

As per claim 1, the prior art Chen (CN-108020754A) discloses a single-terminal traveling wave based fault locating method comprising steps operated by an electrical substation, the electrical substations equipped with a traveling wave recording system (see Abstract and page 2 of English translation: single ended traveling wave fault distance measuring method;), the method comprising:
step(a): recording a waveform of a traveling wave signal of a line disturbance by a traveling wave device when the line disturbance occurs (see Abstract and page 2 of the English translation: substations obtains a record of the fault traveling wave, includes disturbance; and see page 1 of the English travelling wave location device);
step(b): performing a phase mode transformation on the waveform recorded by the step(a), so as to obtain components of line mode and zero mode of a fault initial traveling wave, and performing a wavelet transform to decompose the components of the line mode to obtain wavelet singularities in the waveform of the traveling wave (see page 4 and claim 1 of the English translation: discusses phase mode transformation to 
computing a fault distance according to the wavelet singularities of the components of the line mode (see pages 4 and 5 and claim 1 of the English translation: uses the results/parameters of the Mallat transformation the determine a fault distance); and 
step(f): ending the steps (see Abstract and Claim 1: method ends after step 5 as step 5 is the last step). 

Chen does not expressly disclose wherein the method comprise steps operated by a main site and a plurality of electrical substations connected to the main site via a communication network, each of the electrical substations equipped with a traveling wave recording system, the method comprising:
step(c): calculating a wavefront slope k of the components of the line mode of the fault initial traveling wave; 
step(d): computing a preliminary fault distance D according to the slope k computed in the step(c); 
step(e): confirming a fault point according to the preliminary fault distance and the wavelet singularities of the components of the line mode. 
Takaoka discloses a method of monitoring electrical substations that includes steps operated by a main site and a plurality of electrical substations connected to the main site via a communication network, each of the electrical substations equipped with 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Chen with the teachings of Takaoka, i.e. employing a monitoring system/method that includes a plurality of monitor substations in communication to a master site, for the advantageous benefit of monitoring an entire distribution network.  

Chen and Takaoka do not expressly disclose step(c): calculating a wavefront slope k of the components of the line mode of the fault initial traveling wave; 
step(d): computing a preliminary fault distance D according to the slope k computed in the step(c); 
step(e): confirming a fault point according to the preliminary fault distance and the wavelet singularities of the components of the line mode. 

Chen599 discloses step(c): calculating a wavefront slope k of the components of the line mode of the fault initial traveling wave (see Abstract, pages 2-3, and Claim 1 of the English translation, and Tables 1-9: determines the slope of α-mode, i.e. a recited line mode, and then uses the slope to determine an in-area fault location, i.e. distance to a fault location); 
step(d): computing a preliminary fault distance D according to the slope k computed in the step(c) (see Abstract, pages 2-3, and Claim 1 of the English translation, and Tables 1-9: determines the slope of α-mode, i.e. a recited line mode, 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Chen in view of Takaoka with the teachings of Chen599, i.e. analyzing the slope of a line mode current, for the advantageous benefit of determine an in-area fault location/distance corresponding to the detected traveling wave. 

Chen, Takaoka, and Chen599 do not expressly disclose step(e): confirming a fault point according to the preliminary fault distance and the wavelet singularities of the components of the line mode. 

Ren discloses confirming a fault point according to a first calculated fault information and second calculated fault information (see Abstract and paragraphs 0033).
 It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Chen in view of Takaoka and Chen599 with the teachings of Ren, verifying the fault location using two separate fault determinations, for the advantageous ensuring that the fault location is accurately reported. Once modified, it would have been obvious to one with ordinary skill in the art confirming a fault point according to the preliminary fault distance, i.e. the previously discussed second fault determination using the slope of Chen599, and the wavelet singularities of the components of the line mode, i.e. the previously discussed first fault determination of Chen. Once modified the modification meets the claim language of the claimed 

Regarding claim 2, Chen, previously modified by Takaoka, Chen599, and Ren, further discloses wherein the phase mode transformation in the step(b) is performed by applying a Karen Boolean transformation, which has a phase mode transformation matrix as: 

    PNG
    media_image1.png
    89
    297
    media_image1.png
    Greyscale
(see page 2 of English Translation and equation (1) of the CN Publication and Claim 1: Bell Karen transformation). This disclosed transformation matrix is inherently possesses the claimed inverse relationship, see attached Matrix Reshish NPL that shows the mathematical relationship between the disclosed matrix of Chen and it’s inverse. 

Regarding claim 3, Chen, previously modified by Takaoka, Chen599, and Ren, further discloses the wavelet transform performed on the components of the line mode is implemented by:

    PNG
    media_image2.png
    88
    254
    media_image2.png
    Greyscale

where 
    PNG
    media_image3.png
    20
    135
    media_image3.png
    Greyscale
 is an approximation component of a result of the wavelet transform; 
    PNG
    media_image4.png
    25
    61
    media_image4.png
    Greyscale
 is a wavelet components of the result of the wavelet 
    PNG
    media_image5.png
    26
    343
    media_image5.png
    Greyscale
; and 
    PNG
    media_image6.png
    30
    170
    media_image6.png
    Greyscale
 (see page 4 Claim 1 of the English translation and paragraphs 0050-0052 of the CN Publication: discloses the recited equations). 

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claim 4, the prior art discloses the libations above, but does not disclose the single-terminal traveling wave based fault locating method of claim 1, wherein calculating the wavefront slope k of the components of the line mode of the fault initial traveling wave during the step(c) comprises: defining a wave head corresponding to a maximum value of a first mode which is detected after the wavelet transform of the step(b) as the disturbance initial traveling wave, and normalizing the components of the zero mode of the wave head such that the collected components of the zero mode of the wave head is amplified to a reference value, and rest of values are scaled up, wherein the reference value is 0.5kA, and wherein the slope of the normalized wave head is computed by selecting points thereof, which is performed by selecting three sampling points from an initial point and linearly fitting the three selected sampling points with a least square method to obtain the slope k.

Dependent claims 5-6 are objected to as allowable due to their dependency upon previously discussed dependent claim 4. 

As per claim 7, the prior art discloses the libations above, but does not disclose the single-terminal traveling wave based fault locating method of claim 1, wherein computing the preliminary fault distance D in the step(d) is performed by formulas:

    PNG
    media_image7.png
    53
    255
    media_image7.png
    Greyscale
 
where k is the wavefront slope, D is the fault distance, and p is soil resistivity.

As per claim 8, the prior art discloses the libations above, but does not disclose the single-terminal traveling wave based fault locating method of claim 1, wherein confirming the fault point in the step(e) comprises: according to the preliminary fault distance D computed in the step(d) and the wavelet singularities of the components of the line mode obtained in the step(b), taking D as a center and setting a range as the center +-D*20%, and selecting a wave head of the traveling wave from the range such that a fault distance is obtained by multiplying a time difference between the fault initial traveling wave and a fault point reflection wave by traveling wave propagation velocity, wherein if there is more than one wave head, min(|D-d|) is applied to, and wherein d is disturbance point distance corresponding to the wave head, and then the fault distance is obtained by multiplying the time difference between the fault initial traveling wave and the fault point reflection wave by the traveling wave propagation velocity.
Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wyar (US 2009/0315565) discloses using the slope of a traveling wave when identifying the leading edge of a traveling wave/fault signal (see paragraph 0067). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MICHAEL J DALBO/Primary Examiner, Art Unit 2865